DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because figures 2-3 have text too small that cannot be read clearly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Russia on 1/31/2019. It is noted, however, that applicant has not filed a certified copy of the 2019102665 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The term “computer program product residing on a computer readable storage medium” does not fall within at least one of the four categories of patent eligible subject matter because the medium according to the specification paragraphs 19-20 is written in an open-ended manner, include propagating signals, and there is insufficient distinction between the type of media that would exclude propagating media and the claimed computer readable storage medium. It is suggested that the claims be amended to include the term “non-transitory” as an adjective to the claimed medium.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by D’Eliseo (US 2019/0346902 A1).
For claim 1, D’Eliseo teaches a computer-implemented method comprising: identifying, by a computing device, information associated with a relationship between a physical layer block and a virtual logic block for RAID storage (see abstract, paragraphs [0014] and [0036], and other locations: view P2L or L2P as said information; every time it’s read or used, it is identified); writing the information associated with the relationship between the physical layer block and the virtual logic block within the RAID storage (see [0014], figure 2, and other locations: tables are stored within the system); and rebuilding the physical layer block within the RAID storage only when the physical layer block includes the information associated with the relationship between the physical layer block and the virtual logic block (see [0017] and other locations: rebuilding physical blocks occurs regularly, as part of the functionality of RAID; P2L,L2P is used for that when it is valid).

For claim 2, D’Eliseo teaches the limitations of claim 1 for the reasons above and further teaches the information associated with the relationship between the physical layer block and the virtual logic block is written within a stripe of the RAID storage (see [0031-0032], and locations pointed to above: stripe can refer to anything).

For claim 3, D’Eliseo teaches the limitations of claim 2 for the reasons above and further teaches the information includes a back pointer from the physical layer block to the virtual logic block (see locations pointed to above: a mapping is a pointer).

For claim 4, D’Eliseo teaches the limitations of claim 3 for the reasons above and further teaches the back pointer is written within the stripe of the RAID storage where data associated with the physical layer block is written (see figure 2 and other locations pointed to above).

For claim 5, D’Eliseo teaches the limitations of claim 4 for the reasons above and further teaches determining whether the virtual logic block, referenced by the back pointer in the physical layer block, includes a pointer to the physical layer block where the back pointer is written (see locations pointed to above: P2L, L2P, have pointers in opposite directions).

For claim 6, D’Eliseo teaches the limitations of claim 5 for the reasons above and further teaches zeroing the pointer to the physical layer block when the virtual logic block, referenced by the back pointer in the physical layer block, does not include the pointer to the physical layer block where the back pointer is written (see [0017] and other locations: rebuilding values within tables includes overwriting/clearing previous invalid values; view that as zeroing).

For claim 7, D’Eliseo teaches the limitations of claim 1 for the reasons above and further teaches the physical layer block within the RAID storage is rebuilt in response to a drive failure (see [0017] and other locations: view invalid value as said drive failure).

For claims 8-14, the claims recite essentially similar information as claims 1-7 respectively. Claims 8-14 are a computer program product residing on a computer readable storage medium.

For claims 15-20, the claims recite essentially similar information as claims 1-5 and 7 respectively. Claims 15-20 are a computing system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “RAID” page, which provides and explains basic functionality of RAID, including relationship between virtual and logical.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114